Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 1 of 21 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

CHARLES FOSTER, individually and on             )
behalf of others similarly situated,            )
                                                )    Civil Action No.: 1:21-cv-360
               Plaintiff,                       )
                                                )
       v.                                       )    CLASS ACTION COMPLAINT
                                                )
MIDWESTERN PET FOODS, INC., an                  )    DEMAND FOR JURY TRIAL
Indiana Corporation                             )
                                                )
               Defendant.                       )

                                CLASS ACTION COMPLAINT

       Plaintiff Charles Foster (“Plaintiff”), individually and on behalf of all others similarly

situated (the “Class,” as defined below), brings this Class Action Complaint for damages and

equitable relief against Midwestern Pet Foods, Inc. (“Midwestern” or “Defendant”). Plaintiff

bases these allegations on personal knowledge as to matters related to and known to him, and based

on information and belief as to all other matters.

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this case on his own behalf and on behalf of all other consumers

nationwide who are pet owners that purchased Defendant’s pet food products containing excessive

levels of aflatoxin, a toxin created by the mold Aspergillus flavus. At high levels, aflatoxin can

result in illness and death of cats and dogs.

       2.      Defendant manufactures, warrants, advertises, and sells a variety of pet foods under

several brand names, including Sportmix CanineX, Earthborne Holistic, Pro Pa, Venture,

Wholesomes, Sportmix, Sportstrail, Splash, Nunn Better and Unrefined (“Pet Food Products” or

“Products.”)
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 2 of 21 PageID #: 2




         3.       On or around December 30, 2020, Defendant announced a recall of three formulas

of cat and dog food products as follows: Sportmix Energy Plus, Sportmix Premium High Energy

and Sportmix Original Cat. According to Defendant’s news announcement, tests indicated that

the recalled products contained “levels of Aflatoxin that exceed acceptable limits.” Aflatoxin is a

toxic mold that can result in illness or death if ingested. On or around the same day, the Food and

Drug Administration (“FDA”) published news about Defendant’s recall and reported that several

dogs had fallen ill or died after consuming Defendant’s Sportmix products.

         4.       On January 11, 2021, Defendant announced it was expanding the list of recalled

pet foods. 1 The recalled products all expire on or before July 9, 2022 and are identified as:

                  • Pro Pac Adult Mini Chunk, 40 lb. bag

                  • Pro Pac Performance Puppy, 40 lb. bag

                  • Splash Fat Cat 32%, 50 lb. bag

                  • Nunn Better Maintenance, 50 lb. bag

                  • Sportstrail, 50 lb. bag

                  • Sportmix Original Cat, 15 lb. bag

                  • Sportmix Original Cat, 31 lb. bag

                  • Sportmix Maintenance, 44 lb. bag

                  • Sportmix Maintenance, 50 lb. bag

                  • Sportmix High Protein, 50 lb. bag

                  • Sportmix Energy Plus, 44 lb. bag

                  • Sportmix Energy Plus, 50 lb. bag



1
 U.S. FOOD & DRUG ADMIN., FDA Alert: Certain Lots of Sportmix Pet Food Recalled for Potentially Fatal Levels
of Aflatoxin (Jan. 26, 2021), https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-alert-certain-lots-
sportmix-pet-food-recalled-potentially-fatal-levels-aflatoxin.


                                                         2
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 3 of 21 PageID #: 3




               • Sportmix Stamina, 44 lb. bag

               • Sportmix Stamina, 50 lb. bag

               • Sportmix Bite Size, 40 lb. bag

               • Sportmix Bite Size, 44 lb. bag

               • Sportmix High Energy, 44 lb. bag

               • Sportmix High Energy, 50 lb. bag

               • Sportmix Premium Puppy, 16.5 lb. bag

               • Sportmix Premium Puppy, 33 lb. bag

       5.      Defendant has marketed and advertised its Pet Food Products as suitable for

animals, has represented that the Pet Food Products provide “targeted nutrition,” and/or as more

fully described below, has guaranteed the Pet Food Products for taste and nutrition. As alleged

herein, Defendant’s marketing and advertising of the Pet Food Products is false, deceptive, and

misleading to reasonable consumers because the Pet Food Products contained dangerous or toxic

levels of aflatoxin, and thus were not as advertised, represented, or guaranteed. The Pet Food

Products were not suitable nor safe for their intended purpose, namely, feeding dogs and cats

healthy, nutritious food.

       6.      Plaintiffs and Class members would not have purchased the Pet Food Products had

they known the Pet Food Products contained, or might have contained, dangerous or toxic levels

of aflatoxin that could harm or kill their pets.

       7.      Plaintiff brings this action and asserts claims on his own behalf and all others

similarly situated for negligence, breach of express warranty, breach of implied warranty, product

liability, and unjust enrichment.




                                                   3
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 4 of 21 PageID #: 4




                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds $5 million,

exclusive of interests and costs; the number of members of the proposed Class exceeds 100; and

many members of the proposed Class are citizens of different states than the Defendant.

       9.      This Court has personal jurisdiction over Defendant because Defendant is

headquartered in the State of Indiana, regularly conducts business in this Judicial District, and has

extensive contacts with this forum.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

conducts business in this District and is headquartered in this District.

                                             PARTIES

       11.     Plaintiff is a resident of West Monroe, Louisiana. He breeds Beagles for hunting

and until they were killed off by Defendant’s Sportmix product, had a time-honored blood line of

Beagles that he owned and sold. In or around December of 2020 all four of his dogs that ingested

the Sportmix food died. There were three male dogs, Rerun, Bandit and Slim and one female dog,

Bonnie. All became lethargic, lost their appetites, had runny stools and died within days. Due to

the speed with which the illness affected his pets, he did not have the opportunity to get them to

the veterinarian.

       12.     Defendant is a corporation organized under the laws of Indiana. Midwestern’s

principal place of business is located at 9634 Hedden Road, Evansville, Indiana 47725.




                                                  4
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 5 of 21 PageID #: 5




                                        FACTUAL ALLEGATIONS

                 Defendant Markets and Sells Pet Foods as Premium Quality Foods

           13.     Midwestern is a leading North American producer of Pet Food Products sold in the

United States and around the world. Upon information and belief, it produces and sells hundreds

of thousands of containers of cat and dog food annually.

           14.     Midwestern holds itself out to the public as a producer of safe, nutritious, and high

quality pet food. As part of its marketing and sales, Midwestern makes numerous representations

and express warranties about the quality of its Pet Food Products and its manufacturing facilities

and processes.

           15.     Midwestern manufactures, produces, markets, distributes, and/or sells dog food

products under various brand names, including “Sportmix.”

           16.     Midwestern promotes and prices the Products as “premium” dog food by, among

other things, uniformly labeling their products as providing “Targeted Nutrition” for dogs and cats.

The product labels further uniformly represent that the pet foods are “100% Guaranteed Taste &

Nutrition.”

           17.     Midwestern claims that its Pet Food Products “are subject to rigorous testing in

independent laboratories to ensure quality nutrition and safety.” 2 “We create our own nutritious

dry recipes and treats, selectively choose our ingredients, and prepare our foods with care in our

family-owned kitchens.” 3




2
     About Us, MIDWESTERN PET FOODS, https://midwesternpetfoods.com/#about-us (last visited Feb. 12, 2021).
3
    Id.


                                                         5
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 6 of 21 PageID #: 6




       18.     Midwestern represents that its Sportmix Premium Energy Plus dog food is

“formulated for highly active dogs needing a maximum high level of energy” and “to meet the

nutritional levels established by the AAFCO Dog Food Nutrient Profiles for maintenance.” 4

       19.     Midwestern similarly represents that its Sportmix Premium High Energy recipe is

“formulated for adult dogs who require extra protein and fat in their diet due to their level of

activity or living environment” and “to meet the nutrition levels established by the AAFCO Dog

Food Nutrient Profiles for maintenance.” 5

       20.     Midwestern represents that its Sportmix Premium Maintenance is “formulated for

adult dogs who require a lower level of energy and protein due to their activity level or living

environment” and “to meet the nutritional levels established by the AAFCO Dog Food Nutrient

Profiles for maintenance.” 6

       21.     Midwestern represents that its Sportmix Premium Stamina dog food is “formulated

for physically active dogs that require a sustained level of endurance” and “to meet the nutritional

levels established by the AAFCO Dog Food Nutrient Profiles for maintenance.” 7

       22.     Midwestern represents that its Sportmix Premium Puppy Small Bites dog food is

“formulated for puppy’s first full year of growth” and “to meet the nutritional levels established

by the AAFCO Dog Food Nutrient Profiles for lactation/gestation and growth of dogs.” 8




4
    SPORTMiX® Energy Plus, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/premium-
formulas/energy-plus-adult-mini-chunk/ (last visited Feb. 12, 2021).
5
    SPORTMiX® High Energy, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/premium-
formulas/high-energy-adult-mini-chunk/ (last visited Feb. 12, 2021).
6
   SPORTMiX® Maintenance Adult Mini Chunk, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-
food/premium-formulas/maintenance-adult-mini-chunk/ (last visited Feb. 12, 2021).
7
  SPORTMiX® Stamina Adult Mini Chunk, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/premium-
formulas/stamina-adult-mini-chunk/ (last visited Feb. 12, 2021).
8
   SPORTMiX® Puppy Small Bites, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/premium-
formulas/puppy-small-bites/ (last visited Feb. 12, 2021).


                                                  6
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 7 of 21 PageID #: 7




         23.     Midwestern represents that its Sportmax Original High Protein dog food is

“designed to provide extra energy for highly active dogs requiring more protein in their diet.” 9

         24.     Midwestern represents that its Sportmax Original Bite Size dog food is “formulated

to provide your normally active dog with 100% complete and balanced nutrition for a healthy life”

and “to meet the nutritional levels established by the AAFCO Dog Food Nutrient Profiles for

maintenance.” 10

         25.     Midwestern represents that its Sportmix Original Recipe cat food is “formulated to

ensure 100% complete and balanced nutrition for your cat, supplying essential nutrients needed to

promote strong muscles and bones, a glossy coat and bright eyes” and to “meet the nutrition levels

established by the AAFCO Dog [sic] Food Nutrient Profiles for all life stages.” 11

         26.     Midwestern represents that its Sportmix Gourmet Mix cat food is “[f]ormulated

with a special balance of protein, fat, vitamins and minerals” to “suppl[y] a 100% complete and

balanced diet” and “meet the nutritional levels established by the AAFCO Dog [sic] Food Nutrient

Profiles for all life stages.” 12

         27.     Because of these quality promises, consumers were willing to pay a premium price

for Sportmix Products, and Sportmix Products are often much higher than the cost of similar dog

foods.




9
      SPORTMiX® High Protein, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/original-
formulas/high-protein/ (last visited Feb. 12, 2021).
10
   SPORTMiX® Bite Size, MIDWESTERN PET FOODS, https://www.sportmix.com/dog-food/original-formulas/bite-size/
(last visited Feb. 12, 2021).
11
   SPORTMiX® Original Recipe Cat Food, MIDWESTERN PET FOODS, https://www.sportmix.com/cat-food/original-
recipe/ (last visited Feb. 12, 2021) (original states “AAFCO Dog Food Nutrient Profile” as opposed to for cats).
12
   SPORTMiX® Gourmet Mix Cat Food, MIDWESTERN PET FOODS, https://www.sportmix.com/cat-food/gourmet-mix/
(last visited Feb. 12, 2021) (original states “AAFCO Dog Food Nutrient Profile” as opposed to for cats).


                                                       7
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 8 of 21 PageID #: 8




                              Sportmix Products Tainted With Aflatoxin

        28.      As set forth above, Midwestern announced a recall of certain lots of Sportmix

Products after the U.S. Food and Drug Administration (“FDA”) was alerted about reports of at

least 28 dogs that died and eight that fell ill after consuming Sportmix Products. 13 The recalls were

announced on December 30, 2020 and January 11, 2021. The FDA recall indicates that, as of

January 21, 2021, the approximate number of pets believed to have died is now at least 110 and

that at least 210 pets are believed to have become sick after consuming Sportmix Products. 14

        29.      Multiple product samples were tested by the Missouri Department of Agriculture

and found to contain very high levels of aflatoxin. 15 The following state Departments of

Agriculture are cooperating with the FDA as of January 26, 2021: Missouri, Oklahoma, Arkansas,

Kansas, Kentucky, Louisiana, New Mexico, Oregon, Texas, and Washington. 16

        30.      Midwestern publicly acknowledged that affected Pet Food Products were

distributed nationally to online distributors and retail stores. Therefore, consumers nationally have

been affected.

                                 The Products Harmed and Killed Pets

        31.      Aflatoxin is a toxin produced by the mold Aspergillus flavus and at high levels it

can cause illness and death in pets. The toxin can be present even if there is no visible mold.

        32.      Pets are highly susceptible to aflatoxin poisoning because, unlike people, who eat

a varied diet, pets generally eat the same food continuously over extended periods of time. If a




13
   U.S. FOOD & DRUG ADMIN., FDA Alert: Certain Lots of Sportmix Pet Food Recalled for Potentially Fatal Levels
of Aflatoxin (Jan. 26, 2021), https://www.fda.gov/animal-veterinary/outbreaks-and-advisories/fda-alert-certain-lots-
sportmix-pet-food-recalled-potentially-fatal-levels-aflatoxin.
14
   Id.
15
   Id.
16
   Id.


                                                         8
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 9 of 21 PageID #: 9




pet’s food contains aflatoxin, the toxin could accumulate in the pet’s system as they continue to

eat the same food.

           33.   Pets with aflatoxin poisoning may experience symptoms such as sluggishness, loss

of appetite, vomiting, jaundice (yellowish tint to the eyes, gums or skin due to liver damage),

and/or diarrhea. In some cases, this toxicity can cause long-term liver issues and/or death. Some

pets suffer liver damage without showing any symptoms.

           34.   According to the FDA, pet owners whose pets have been eating the recalled

products should contact their veterinarians, especially if they are showing signs of illness. 17

           35.   Every purchaser of the recalled Products lost money by purchasing toxic food that

was misrepresented. They additionally incurred costs associated with replacing the Products with

a safe pet food (including sales tax or similar taxes); and incidental transaction costs associated

with purchasing safe, non-contaminated pet food and/or in securing a refund for the Products.

           36.   In addition, Plaintiff and Class members also incurred damages related to the

sickness and/or death of their pets. These expenses include the substantial costs associated with

obtaining veterinarian services, medications, and treatment, as well as expenses related to the

burial/disposition and/or replacing beloved pets. These Class members also endured the distress

of losing a beloved pet.

           37.   Defendant manufactured, marketed, advertised, warranted, and sold, either directly

or through its authorized distribution channels, the Products that caused Plaintiff’s and the Class

members’ damages. Plaintiff and the Class members have been or will be forced to pay for damage

caused by the aflatoxin in the Products.




17
     Id.


                                                  9
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 10 of 21 PageID #: 10




        38.     Defendant knew or should have known about the risks of injury, illness, or death

 posed by the Products before it sold them to Plaintiff and Class members who ultimately fed the

 Products to their pets.

        39.     In conjunction with each sale, Defendant marketed, advertised, and warranted that

 the Products were fit for the ordinary purpose for which such goods are used, i.e., consumption by

 household pets, and were free from defects.

        40.     The Products were intended to be placed in the stream of commerce and distributed,

 offered for sale, and sold to Plaintiff and the Class members throughout the United States.

                               CLASS ACTION ALLEGATIONS

        41.     Pursuant to Rule 23(a) and (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

 Plaintiff brings this action on behalf of a proposed class defined as follows:

        The Nationwide Class of Purchasers. All persons who purchased Sportmix Products in

 the United States within the Relevant Time Period.

        42.     Plaintiff also seeks certification of a class of pet owners who are defined as follows:

        The Nationwide Class of Affected Pet Owners. All persons who owned cats or dogs and

 purchased Sportmix Products in the United State within the Relevant Time Period who had pets

 become sick and/or die as a result of ingestion of the pet food.

        43.     Plaintiff reserves the right to alter the Class definitions as they deem necessary at

 any time to the full extent that the Federal Rules of Civil Procedure, the Local Rules of the United

 States District Court for the Southern District of Indiana, and applicable precedent allow.

        44.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

 Plaintiff can prove the elements of the claims on a class-wide basis using the same evidence as




                                                  10
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 11 of 21 PageID #: 11




 individual Class members would use to prove those elements in individual actions alleging the

 same claims.

        45.     Numerosity - Rule 23(a)(1): The size of the Nationwide Class is so large that

 joinder of all Class members is impracticable. Due to the nature of Defendant’s business and the

 size of the recalls, Plaintiff believes there are hundreds or thousands of Class members

 geographically dispersed throughout the United States.

        46.     Existence and Predominance of Common Questions of Law and Fact – Rule

 23(a)(2), (b)(3): There are questions of law and fact common to the Nationwide Classes of those

 who purchased the Pet Food Products and those that purchased the Pet Food Products and had their

 pets become sick and/or die as a result of ingestion of the Pet Food Products. These questions

 predominate over any questions affecting only individual Class members. Common legal and

 factual questions include but are not limited to:

        a.      whether Defendant sold Pet Food Products containing aflatoxin;

        b.      whether Defendant advertised, represented, or held itself out as producing or

                manufacturing Pet Food Products that were safe for pets to consume;

        c.      whether Defendant expressly warranted the Products;

        d.      whether Defendant purported to disclaim any express warranty;

        e.      whether Defendant purported to disclaim any implied warranty;

        f.      whether any limitation on warranty fails to meet its essential purpose;

        g.      whether Defendant intended for Plaintiff, the Class members, and others to

                purchase the Products;

        h.      whether Defendant intended or foresaw that Plaintiff, the Class members, and

                others would feed the Products to their pets;




                                                     11
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 12 of 21 PageID #: 12




        i.      whether and in what manner Defendant was negligent in manufacturing or

                processing the Products;

        j.      whether using the Products as intended (to feed pets) resulted in injury or damages

                to the injured pet Class members;

        k.      whether Defendant’s negligence proximately caused loss, injury, or damages to the

                Class members;

        l.      whether the Class members suffered direct losses or damages;

        m.      whether the Class members suffered indirect losses or damages;

        n.      whether the Class members are entitled to actual or other forms of damages and

                other monetary relief; and

        o.      whether the Class members are entitled to equitable relief, including but not limited

                to injunctive relief and equitable restitution.

        47.     Defendant engaged in a common course of conduct in contravention of the laws

 Plaintiff seeks to enforce individually and on behalf of the Class members. Similar or identical

 violations of law, business practices, and injuries are involved. Individual questions, if any, pale

 by comparison, in both quality and quantity, to the numerous common questions that dominate

 this action. Moreover, the common questions will yield common answers that will substantially

 advance the resolution of the case.

        48.     Typicality - Rule 23(a)(3): Plaintiff’s claims are typical of the claims of the Class

 members because Defendant injured all Class members through the uniform misconduct described

 herein; all Class members suffered injury due to Defendant’s defective Products; and Plaintiff

 seeks the same relief as the Class members. Furthermore, there are no defenses available to

 Defendant that are unique to Plaintiff.




                                                  12
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 13 of 21 PageID #: 13




        49.     Adequacy of Representation - Rule 23(a)(4): Plaintiff is a fair and adequate

 representative of the Class members because Plaintiff’s interests do not conflict with the Class

 members’ interests. Plaintiff will prosecute this action vigorously and is highly motivated to seek

 redress against Defendant.      Furthermore, Plaintiff has selected competent counsel who are

 experienced in class action and other complex litigation. Plaintiff and their counsel are committed

 to prosecuting this action vigorously on behalf of the Class and have the resources to do so.

        50.     Superiority - Rule 23(b)(3): The class action mechanism is superior to other

 available means for the fair and efficient adjudication of this controversy for reasons including but

 not limited to the following:

        a.      The damages individual Class members suffered are small compared to the burden

                and expense of individual prosecution of the complex and extensive litigation

                needed to address Defendant’s conduct.

        b.      Further, it would be virtually impossible for the Class members individually to

                redress effectively the wrongs done to them. Even if Class members themselves

                could afford such individual litigation, the court system could not. Individualized

                litigation would unnecessarily increase the delay and expense to all parties and to

                the court system and presents a potential for inconsistent or contradictory rulings

                and judgments. By contrast, the class action device presents far fewer management

                difficulties, allows the hearing of claims which might otherwise go unaddressed

                because of the relative expense of bringing individual lawsuits, and provides the

                benefits of single adjudication, economies of scale, and comprehensive supervision

                by a single court.




                                                  13
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 14 of 21 PageID #: 14




           c.    The prosecution of separate actions by individual Class members would create a

                 risk of inconsistent or varying adjudications, which would establish incompatible

                 standards of conduct for Defendant.

           d.    The prosecution of separate actions by individual Class members would create a

                 risk of adjudications with respect to them that would, as a practical matter, be

                 dispositive of the interests of other Class members not parties to the adjudications

                 or that would substantively impair or impede their ability to protect their interests.

           51.   Notice: Plaintiff and his counsel anticipate that notice to the proposed Class

 members will be effectuated through recognized, Court-approved notice dissemination methods

 which may include United States mail, electronic mail, Internet postings, and/or published notice.

                                       CAUSES OF ACTION

                                             COUNT 1
                                         NEGLIGENCE
                               (On behalf of the Nationwide Classes)

           52.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

 herein.

           53.   Plaintiff brings this claim for negligence against Defendant on behalf of each

 member of the Nationwide Class of purchasers and each member of the Nationwide Class of

 affected pet owners.

           54.   Plaintiff and the Class members, as pet owners, were within the foreseeable zone

 of risk of injury or other losses in the event Defendant’s Products were defective or contaminated

 or otherwise negligently formulated, manufactured, or produced, which risks Defendant knew or

 should have known.




                                                   14
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 15 of 21 PageID #: 15




        55.     Defendant owed Plaintiff and the Class members a duty to distribute only safe, non-

 contaminated products for consumption by Plaintiff’s and the Class members’ household pets.

        56.     Through its failure to exercise due care, Defendant breached this duty by producing,

 processing, manufacturing, and offering for sale the Products in a defective condition that was

 unhealthy and injurious to Plaintiff’s and the Class members’ pets.

        57.     Additionally, Defendant breached its duty of care to Plaintiff and the Class

 members by failing to use sufficient quality control, perform adequate testing, proper

 manufacturing, production, or processing, and by failing to take sufficient measures to prevent the

 Pet Food Products from being offered for sale, sold, or fed to pets.

        58.     Defendant knew, or in the exercise of reasonable care should have known, that the

 Products presented an unacceptable risk of harm to the pets of Plaintiff and the Class members and

 would result in damage that was foreseeable and reasonably avoidable.

        59.     Defendant, upon information and belief, also negligently carried out its recall by

 not recalling all of the Pet Food Products manufactured in the Chickasaw, Oklahoma plant in the

 relevant time period where it knew, or should have known, that other lots of            pet foods

 manufactured there were tainted with aflatoxin.

        60.     As a direct and proximate result of Defendant’s negligence, Plaintiff and the Class

 members have suffered loss and damages.

        61.     Therefore, Plaintiff on his own and for the Nationwide Classes prays for relief as

 set forth below.




                                                   15
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 16 of 21 PageID #: 16




                                           COUNT 2
                             BREACH OF EXPRESS WARRANTY
                             (On behalf of the Nationwide Classes)

           62.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

 herein.

           63.   Defendant warrants its products as “100% guaranteed for taste and nutrition.”

           64.   Defendant breached this express warranty by selling to Plaintiff and Class members

 Midwestern known to suffer from the aflatoxin contamination so that it was not nutritious, not of

 high quality, and which was unsuited for its ordinary and intended purpose, while refusing to cover

 the cost of medical and veterinary bills resulting from the contamination.

           65.   As a result of Defendant’s actions, Plaintiff and Class members have suffered

 economic damages including but not limited to veterinary bills, other medical expenses, and

 replacement pet food.

           66.   Plaintiff and Class members have complied with all obligations under the warranty,

 or otherwise have been excused from performance of said obligations as a result of Defendant’s

 conduct described herein.

           67.   Therefore, Plaintiff on his own and for the Nationwide Classes prays for relief as

 set forth below.

                                            COUNT 3
                             BREACH OF IMPLIED WARRANTY
                              (On behalf of the Nationwide Classes)

           68.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

 herein.

           69.   A warranty that the Prioducts were in merchantable condition is implied by law.




                                                 16
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 17 of 21 PageID #: 17




           70.      The Products, when sold and at all times thereafter, were not in merchantable

 condition and are not fit for the ordinary purpose for which pet food is used. Specifically, the

 Products are inherently defective in that they are contaminated with a potent fungal toxin and thus

 cannot safely be fed to pets.

           71.      As a direct and proximate result of Defendant’s breaches of the implied warranty

 of merchantability, Plaintiff and other Class members have been damaged ina n amount to be

 proven at trial.

           72.      Therefore, Plaintiff on his own and for the Nationwide Classes prays for relief as

 set forth below.

                                              COUNT 4
                                  STRICT PRODUCT LIABILITY
                        (Defective Design/Manufacture and Failure to Warn)
                      (On behalf of the Nationwide Class of Affected Pet Owners)

           73.      Plaintiff incorporates by reference and realleges all paragraphs previously alleged

 herein.

           74.      Plaintiff brings this claim for strict product liability against Defendant on behalf of

 each member of the Nationwide Class of Affected Pet Owners.

           75.      Defendant is the producer, manufacturer, and/or distributor of the Pet Food

 Products.

           76.      Defendant’s Pet Food Products left Defendant’s possession in an unreasonably

 dangerous condition that was not safe for the uses reasonably intended, namely, to feed pets.

           77.      Defendant’s Pet Food Products reached Plaintiff and the Nationwide Class of

 Affected Pet Owners without a substantial change in condition.

           78.      The Pet Food Products, which, among other potential defects, contained aflatoxin,

 were in an unreasonably dangerous condition because (a) they failed to perform as safely as an



                                                      17
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 18 of 21 PageID #: 18




 ordinary consumer would expect when used as intended or when used in a manner reasonably

 foreseeable to Defendant; and (b) because the foreseeable risks of using the Pet Food Products

 outweighed the benefits of their use. Defendant had a duty to warn purchasers of the health risks

 posed by their product in an effective manner. Such warnings should have been placed on the

 packaging or otherwise been placed in a way calculated to give reasonable fair warning to

 consumers.

           79.   Plaintiff and the Nationwide Class of Affected Pet Owners used the products as

 intended and in a manner reasonably foreseeable to Defendant, as pet food.

           80.   As the direct and foreseeable result of the defective condition of the Products as

 produced, manufactured, and/or distributed by Defendant, and as a consequence of defendant’s

 failure to warn of the health risks, Plaintiff and the Nationwide Class of Affected Pet Owners

 suffered damages, including, but not limited to: veterinarian expenses, cremation expenses, and

 expenses for the replacement cost of their pets.

           81.   Therefore, Plaintiff prays for relief as set forth below.

                                             COUNT 5
                                    UNJUST ENRICHMENT
                               (On behalf of the Nationwide Classes)

           82.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

 herein.

           83.   Plaintiff brings this claim for unjust enrichment against Defendant on behalf of the

 Nationwide Class of Purchasers and the Nationwide Class of Affected Pet Owners.

           84.   As a direct, proximate, and foreseeable result of Defendant’s acts and otherwise

 wrongful conduct, Plaintiff and the Class members conferred a benefit on Defendant and




                                                    18
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 19 of 21 PageID #: 19




 consequently suffered damages. Defendant profited and benefited from the sale of the Products,

 even as the Products caused Plaintiff and the Class members to incur damages.

        85.     Defendant voluntarily accepted and retained these profits and benefits, derived

 from Plaintiff and the Class members, with full knowledge and awareness that as a result of

 Defendant’s wrongdoing, consumers including Plaintiff and the Class members were not receiving

 Products of the quality, nature, fitness, or value that had been represented by Defendant or that

 reasonable consumers expected. Plaintiff and the Nationwide Class members purchased pet food

 that they expected would be safe and healthy for their pets and instead have now had to endure the

 serious injury, illness, veterinary expenses, and/or loss of life of their beloved pets.

        86.     Defendant continues to possess monies paid by Plaintiff and the Nationwide Class

 members to which Defendant is not entitled to have received.

        87.     Under the circumstances it would be inequitable for Defendant to retain the benefits

 conferred upon it and Defendant’s retention of these benefits violates fundamental principles of

 justice, equity, and good conscience.

        88.     Plaintiff and the Class members hereby seek the disgorgement and restitution of

 Defendant’s wrongful profits, revenue, and benefits, to the extent, and in the amount, deemed

 appropriate by the Court, and such other relief as the Court deems just and proper to remedy

 Defendant’s unjust enrichment.

        89.     Therefore, Plaintiff prays for relief as set forth below.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the members of the Nationwide

 Classes, respectfully requests the Court to enter an Order:




                                                   19
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 20 of 21 PageID #: 20




         A.      certifying the proposed Class under Federal Rule of Civil Procedure 23(a), (b)(2),

                 and (b)(3), as set forth above;

         B.      declaring that Defendant is financially responsible for notifying the Class members

                 of the pendency of this suit;

         C.      declaring that Defendant has committed the violations of law alleged herein;

         D.      awarding monetary damages, including but not limited to any compensatory,

                 incidental, or consequential damages in an amount that the Court or jury will

                 determine, in accordance with applicable law;

         E.      providing for any and all equitable monetary relief the Court deems appropriate;

         F.      awarding punitive or exemplary damages in accordance with proof and in an

                 amount consistent with applicable precedent;

         G.      awarding Plaintiff her reasonable costs and expenses of suit, including attorneys’

                 fees;

         H.      awarding pre- and post-judgment interest to the extent the law allows; and

         I.      providing such further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL
         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

 trial by jury on all claims so triable.




                                                   20
Case 1:21-cv-00360-JPH-TAB Document 1 Filed 02/15/21 Page 21 of 21 PageID #: 21




                                           Respectfully submitted,

                                           Blake P. Holler
                                           Blake P. Holler Atty. No. 30676-84
                                           Scott S. Morrisson, Atty. No. 11633-49
                                           KRIEG DEVAULT LLP
                                           12800 N. Meridian Street, Suite 300
                                           Carmel, IN 46032
                                           Tel: (317) 566-1110
                                           Fax: (317) 636-1507
                                           bholler@kdlegal.com
                                           smorrisson@kdlegal.com

                                           -and-

                                           Bruce E. Newman
                                           BROWN, PAINDIRIS & SCOTT, LLP
                                           747 Stafford Avenue
                                           Bristol, CT 06010
                                           Tel.: (860) 583-5200
                                           Fax: (860) 589-5790
                                           bnewman@bpslawyers.com

                                           (Pro Hac Vice forthcoming)

                                           Attorneys for Plaintiff and the Putative
                                           Class Members




                                      21
